EXHIBIT 10.4(g)

POE & BROWN, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is entered between POE & BROWN, INC., hereinafter
called the “Company” and Tom Riley, herein after called “Employee”.

1. Definitions. “Company” means Poe & Brown, Inc. and with respect to paragraph
8, hereof, also means its subsidiaries, affiliated companies and any company
operated or supervised by the Company, as well as any successor entity formed by
merger or acquisition, including any company that may acquire a majority of the
stock of Poe & Brown, Inc. “Employee” means Tom Riley and with respect to
paragraph 9 hereof also means any company or business in which Employee has a
Controlling or managing interest.

2. Employment. The Company hereby employs Employee upon the terms and conditions
set forth in this Agreement.

3. Terms. The terms of the Agreement shall be continuous until terminated by
either party, except that termination shall be subject to the provisions of
paragraph 7 of this contract.

4. Extent of Duties. Employee shall work full time for the Company and shall
also perform such other and selected duties as specified from time to time by
the Board of Directors of the Company. Employee’s duties under this Agreement
shall be rendered at the office of the Company in Ft. Lauderdale or at such
other branch offices as assigned by the Company. During the term of Employee’s
employment under this Agreement, Employee shall not, directly or indirectly,
engage in the insurance business in any of its phases, either as a broker,
agent, solicitor, consultant or participant, in any manner or in any firm or
corporation engaged in the business of insurance or re-insurance, except for
account of the Company or as directed by the Company. Unless otherwise agreed,
Employee shall devote all of Employee’s productive time to duties outlined in
this paragraph and shall not engage in any other gainful employment without
written consent of the Company.

5. Compensation. (a) If the Employee is a Producer, then the Company Producer
Compensation System in effect and applicable at this time to the undersigned is
the final determination of the compensation for the Employee. Employee
acknowledges that Employee has read and understands the provisions of the
System, and understands that the System may be changed at any time. Employee
also understands that the Company Producer Compensation System is not a part of
this Employment Agreement.



--------------------------------------------------------------------------------

(b) If the Employee is not a Producer, then Employee’s compensation shall be as
agreed between Company and Employee from time to time.

6. Benefits. Employee shall be entitled to enjoy the same benefits and
privileges as conferred upon any other employees of comparable rank within the
Company. This includes plans such as life and health insurance, sick pay, paid
vacation and employee discounts. Employee acknowledges that the applicable
benefits have been explained to Employee. Employee understands that such
benefits are provided by the Company at the Company’s discretion and may be
changed, increased, decreased or eliminated from time to time.

7. Termination. The employment relationship memorialized by this agreement may
be terminated by Company or employee at any time, with or without cause.
Termination of Employee’s employment under this Agreement shall not release
either Employee or the Company from obligations hereunder arising or accruing
through the date of such termination nor from the provisions of paragraph 8 of
this Agreement. Except for paragraph 8, all duties and rights of either party
shall expire on termination. On notice of termination of or by the Employee, the
Company has the power to suspend the Employee from all duties on the date notice
is given, and to immediately require return of all professional documentation as
described in the Agreement.

8. Confidential Information: Covenant Not to Solicit or Service Customers or
Prospective Customers: Related Matters.

(a) Employee recognizes and acknowledges that the Confidential Information (as
hereafter defined) constitutes valuable, secret, special, and unique assets of
Company. Employee covenants and agrees that, during the term of this agreement
and for a period of three years following termination (whether voluntary or
involuntary), he or she will not disclose the Confidential Information to any
person, firm, corporation, association, or other entity for any reason or
purpose without the express written approval of Company and will not use the
Confidential Information except in Company’s business. It is expressly
understood and agreed that the Confidential Information is the property of
Company and must be immediately returned to Company upon demand therefor. The
term Confidential Information includes each, every, and all written
documentation related to Company, whether furnished by Company or compiled by
Employee, including but not limited to: (1) lists of the Company’s customers,
companies, Company accounts and records pertaining thereto; (2) customer lists,
prospect lists, policy forms, and/or rating information, expiration dates,
information on risk characteristics, information concerning insurance markets
for large or unusual risks, and all other types of written information
customarily used by Company or available to the Employee; and (3) information
known to Employee but not reduced to written or recorded form.

(b) For a period of three (3) years following termination (whether voluntary or
involuntary), Employee specifically agrees not to solicit, accept, nor service,
directly or indirectly, as insurance solicitor, insurance agent, insurance
broker, insurance wholesaler,

 

2



--------------------------------------------------------------------------------

managing general agent, or otherwise, for Employees’ accounts or the accounts of
any other agent, or broker, or insurer, either as officer, director,
stockholder, owner, partner, employee, promoter, consultant, manager, or
otherwise any insurance or bond business of any kind or character from any
person, firm, corporation, or other entity, that is a customer or account of the
Company during the term of this Agreement or from any prospective customer or
account to whom the Company made proposals while Employee was employed by
Company. Should a court of competent jurisdiction declare any of the covenants
set forth in this paragraph unenforceable due to an unreasonable restriction of
duration, geographical area or otherwise, each of the parties hereto agrees that
such court shall be empowered and shall grant Company injunctive relief
reasonably necessary to protect its interest.

(c) Employee agrees that Company shall have the right to communicate the terms
of this Agreement to any third parties, including but not limited to, any past,
present or prospective employer of Employee. Employee waives any right to assert
any claim for damages against Company or any officer, employee or agent of
Company arising from disclosure of the terms of this Agreement.

(d) In the event of the breach or threatened breach of the provisions of this
paragraph, Company shall be entitled to injunctive relief as well as any other
applicable remedies at law or in equity. Employee understands and agrees that
without such protection, Company’s business would be irreparably harmed, and
that the remedy of monetary damages alone would be inadequate.

9. Organizing Competitive Businesses: Soliciting Company Employees. Employee
agrees that so long as Employee is working for Company, Employee will not
undertake the planning or organizing of any business activity competitive with
the work Employee performs. Employee agrees that Employee will not, for a period
of two years following termination of employment with Company, directly or
indirectly solicit any of the Company’s employees to work for Employee or any
other competitive company.

10. Protection of Company Property. All records, files, manuals, lists of
customers, blanks, forms, materials, supplies, computer programs and other
materials furnished to the Employee by the Company, used by Employee on its
behalf, or generated or obtained by Employee during the course of Employee’s
employment, shall be and remain the property of Company. Employee shall be
deemed the bailee thereof for the use and benefit of Company and shall safely
keep and preserve such property, except as consumed in the normal business
operations of Company. Employee acknowledges that this property is confidential
and is not readily accessible to Company’s competitors. Upon termination of
employment hereunder, the Employee shall immediately deliver to Company or its
authorized representative all such property, including all copies, remaining in
the Employee’s possession or control.

11. Attorneys’ Fees. Should Company be required to retain counsel to enforce any
provision of this Agreement, or to defend any action by Employee arising out of
the employment relationship created by

 

3



--------------------------------------------------------------------------------

this Agreement, Company shall be entitled to recover from Employee, in addition
to any other remedy obtained, all expenses and attorney’s fees incurred.

12. Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by Certified Mail to:

 

Employee at:  

1043 Woodfall Court

Fort. Lauderdale, FL

 

and to the Company at:   401 East Jackson Street   Suite 1700   Post Office Box
1348   Tampa, Florida 33601

or such other address as either shall give to the other in writing for this
purpose.

13. Waiver of Breach. The waiver of either party of a breach of any provision of
the Agreement shall not operate or be construed as a waiver of any subsequent
breach by the other party.

14. Entire Agreement. This instrument contains the entire Agreement of the
parties. All contracts entered into which are dated prior to this Agreement are
considered null and void. This Agreement may not be changed orally but only by
an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.

15. Binding Effect. This Agreement shall be binding on and inure to the benefit
of the respective parties and their respective heirs, legal representatives,
successors and assigns.

16. Interpretation. This Agreement shall not be construed or interpreted in a
manner adverse to any party on the grounds that such party was responsible for
drafting any portion of it.

17. Waiver of Jury Trial. Employee and Company hereby knowingly, voluntarily and
intentionally waive any right either may have to a trial by jury with respect to
any litigation related to or arising out of, under or in conjunction with this
Agreement, or Employee’s employment with the Company.

18. Assignment. Employee agrees that Company may assign this Agreement to any
entity in connection with any sale of some or all of Company’s assets or
subsidiary corporations, or the merger by Company with or into any business
entity.

19. Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of Florida, excluding laws related to conflicts of law.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on May 11, 1995.

 

Witnesses:     POE & BROWN, INC.

LOGO [g51210ex10_4gpg05a.jpg]

    By:  

LOGO [g51210ex10_4gpg05f.jpg]

LOGO [g51210ex10_4gpg05b.jpg]

    Name:  

Thomas E Riley

LOGO [g51210ex10_4gpg05c.jpg]

    Title:  

Exec Vice President

As to Company           EMPLOYEE    

LOGO [g51210ex10_4gpg05g.jpg]

LOGO [g51210ex10_4gpg05d.jpg]

   

Thomas E. Riley

LOGO [g51210ex10_4gpg05e.jpg]

      As to Employee      

 

5